                                           Case 3:20-cv-01622-SK Document 11 Filed 01/22/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD HAWKS,                                     Case No. 20-cv-01622-SK
                                   8                    Petitioner,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     TODD BILLECI,
                                  11                    Respondent.

                                  12          Petitioner Richard Hawks (“Petitioner”) is a resident of Contra Costa County on probation
Northern District of California
 United States District Court




                                  13   under the supervision of Todd Billeci, County Probation Officer (“Respondent”). (Dkt. 1.) On
                                  14   March 5, 2020, Petitioner filed a counseled petition for a writ of habeas corpus under 28 U.S.C. §
                                  15   2254 challenging a conviction from Contra Costa County Superior Court. (Dkt. 1.) On the same
                                  16   date, Petitioner requested that the Court hold proceedings in abeyance while he exhausted his
                                  17   claims in state court. (Dkt. 4.) On March 11, 2020, the Court stayed and administratively closed
                                  18   the case, to be reopened upon a motion by Petitioner. (Dkt. 6.)
                                  19          Petitioner now moves to reopen the matter. (Dkt. 7.) Petitioner simultaneously files an
                                  20   amended petition for a writ of habeas corpus. (Dkt. 8.) The petition is properly before the
                                  21   undersigned for initial review because petitioner has consented to the jurisdiction of a magistrate
                                  22   judge pursuant to 28 U.S.C. § 636(c). (Dkt. 10.)
                                  23                                            BACKGROUND
                                  24          A jury convicted Petitioner of false imprisonment of an elder in violation of California
                                  25   Penal Code section 368(f), elder abuse in violation of California Penal Code section 368(b)(1),
                                  26   and resisting arrest, in violation of Penal Code section 69. (Dkt. 8 ¶¶ 1-2.) The trial court
                                  27   sentenced Petitioner to a county jail term of 364 days with credit for time served, a suspended
                                  28   sentence of 4 years in state prison, 4 years of probation, and mental health counseling. (Id. ¶ 3.)
                                            Case 3:20-cv-01622-SK Document 11 Filed 01/22/21 Page 2 of 3




                                   1   Petitioner appealed, and the judgment was affirmed by the First Appellate District. (Id. ¶ 4.) The

                                   2   California Supreme Court denied Petitioner’s petition for review. (Id.) While the instant petition

                                   3   for a writ of habeas corpus was stayed, Petitioner filed a petition for a writ of habeas corpus in

                                   4   Contra Costa County Superior Court, which was denied. (Id. ¶ 5.) Petitioner then filed a petition

                                   5   for a writ of habeas corpus in the First Appellate District, which was denied. (Id. ¶ 6.). The

                                   6   California Supreme Court denied review. (Id.)

                                   7          The instant motion to reopen Petitioner’s federal petition for a writ of habeas corpus

                                   8   followed.

                                   9                                              DISCUSSION

                                  10   A.     Standard of Review.

                                  11          This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                  12   custody pursuant to the judgment of a State court only on the ground that he is in custody in
Northern District of California
 United States District Court




                                  13   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  14          It shall “award the writ or issue an order directing the respondent to show cause why the

                                  15   writ should not be granted, unless it appears from the application that the applicant or person

                                  16   detained is not entitled thereto.” Id. § 2243.

                                  17   B.     Claims.
                                  18          Petitioner seeks federal habeas corpus relief under § 2254 based on the following claims:

                                  19   (1) denial of due process based on insufficient evidence to support convictions for false

                                  20   imprisonment of an elder and elder abuse; (2) denial of due process based on failure to turn over

                                  21   exculpatory evidence; (3) denial of due process based on newly discovered evidence showing

                                  22   unreasonable application of federal law by the state court.

                                  23          The claims appear cognizable under § 2254 and merit an answer from Respondent.

                                  24                                             CONCLUSION

                                  25          For the foregoing reasons and for good cause shown, the Court HEREBY REOPENS this

                                  26   matter and ORDERS that

                                  27          1.      The Clerk shall serve electronically (1) a copy of this order, (2) the petition and all

                                  28   attachments thereto, and (3) a notice of assignment of prisoner case to a United States magistrate
                                                                                         2
                                           Case 3:20-cv-01622-SK Document 11 Filed 01/22/21 Page 3 of 3




                                   1    judge and accompanying magistrate judge jurisdiction consent or declination to consent form

                                   2    (requesting that respondent consent or decline to consent within 28 days of receipt of service), on

                                   3    Respondent and Respondent’s attorney, the Attorney General of the State of California, at the

                                   4    following email address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto

                                   5    are available via the Electronic Case Filing System for the Northern District of California. The

                                   6    Clerk also shall serve by mail a copy of this order on Petitioner.

                                   7          2.      Respondent shall file with the court and serve on Petitioner, within 60 days of the

                                   8   issuance of this Order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                   9   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  10   Respondent shall file with the answer and serve on Petitioner a copy of all portions of the state

                                  11   trial record that have been transcribed previously and that are relevant to a determination of the

                                  12   issues presented by the petition.
Northern District of California
 United States District Court




                                  13          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  14   Court and serving it on respondent within 30 days of his receipt of the answer.

                                  15          3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                  16   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  17   2254 Cases. If Respondent files such a motion, Petitioner must serve and file an opposition or

                                  18   statement of non-opposition not more than 28 days after the motion is served and filed, and

                                  19   Respondent must serve and file a reply to an opposition not more than 14 days after the opposition

                                  20   is served and filed.

                                  21          4.      Petitioner and Petitioner’s counsel are reminded that all communications with the

                                  22   Court must be served on Respondent by mailing a true copy of the document to Respondent’s

                                  23   counsel. Petitioner must also keep the court and all parties informed of any change of address.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 22, 2021

                                  26                                                    ______________________________________
                                                                                        SALLIE KIM
                                  27                                                    United States Magistrate Judge
                                  28
                                                                                         3
